 



Exhibit 10.8
SECURITY AGREEMENT
     This SECURITY AGREEMENT, dated as of December 26, 2007 (this “Agreement”),
is between Neoprobe Corporation, a Delaware corporation (the “Company” or the
“Debtor”), and Platinum-Montaur Life Sciences, LLC (the “Secured Party”), the
holder of the Company’s Senior Secured Notes (the “Notes”), issued or to be
issued to the Secured Party pursuant and subject to the terms of the Securities
Purchase Agreement, dated as of the date hereof, between the Debtor and the
Secured Party (the “Purchase Agreement”), and its endorsees, transferees and
assigns.
W I T N E S S E T H:
     WHEREAS, pursuant to the Notes and subject to the terms of the Purchase
Agreement, the Secured Party has agreed to extend the loans to the Company
evidenced by the Notes;
     WHEREAS, in order to induce the Secured Party to extend the loans evidenced
by the Notes, the Debtor has agreed to execute and deliver to the Secured Party
this Agreement and to grant the Secured Party a security interest in certain
property of the Debtor to secure the prompt payment, performance and discharge
in full of all of the Company’s obligations under the Notes.
     NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
     1. Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(including the terms “account”, “chattel paper”, “commercial tort claim”,
“deposit account”, “document”, “equipment”, “fixtures”, “general intangibles”,
“goods”, “instruments”, “inventory”, “investment property”, “letter-of-credit
rights”, “proceeds”, “securities” and “supporting obligations”) shall have the
respective meanings given such terms in Article 9 of the UCC.
     (a) “Collateral” means the collateral in which the Secured Party is granted
a security interest by this Agreement and which shall include the following
personal property of the Debtor, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):
     (i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and

 



--------------------------------------------------------------------------------



 



other equipment of every kind and nature and wherever situated, together with
all documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with the Debtor’s businesses and all improvements thereto; and
(B) all inventory, including all materials, work in process and finished goods;
     (ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
the Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, and income tax refunds;
     (iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;
     (iv) All documents, letter-of-credit rights, instruments and chattel paper;
     (v) All commercial tort claims;
     (vi) All deposit accounts and all cash (whether or not deposited in such
deposit accounts);
     (vii) All investment property;
     (viii) All supporting obligations;
     (ix) All files, records, books of account, business papers, and computer
programs; and
     (x) the products and proceeds of all of the foregoing Collateral set forth
in clauses (i)-(ix) above.
     Without limiting the generality of the foregoing, the “Collateral” shall
include all investment property and general intangibles respecting ownership
and/or other equity interests in each subsidiary, including, without limitation,
the shares of capital stock and the other equity interests listed on Schedule H
hereto (as the same may be modified from time to time pursuant to the terms
hereof), and any other shares of capital stock and/or other equity interests of
any other direct or

 



--------------------------------------------------------------------------------



 



indirect subsidiary of the Debtor obtained in the future, and, in each case, all
certificates representing such shares and/or equity interests and, in each case,
all rights, options, warrants, stock, other securities and/or equity interests
that may hereafter be received, receivable or distributed in respect of, or
exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.
     Notwithstanding the foregoing, nothing herein shall be deemed to constitute
an assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.
     (b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.
     (c) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Party may reasonably request.
     (d) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now

 



--------------------------------------------------------------------------------



 



or may be hereafter contracted or acquired, or owing, of the Debtor to the
Secured Party under this Agreement, the Notes and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time. Without limiting the generality of the foregoing,
the term “Obligations” shall include, without limitation: (i) principal of, and
interest on, the Notes and the loans extended pursuant thereto; (ii) any and all
other fees, indemnities, costs, obligations and liabilities of the Debtor from
time to time under or in connection with this Agreement, the Notes and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Debtor.
     (e) “Organizational Documents” means, with respect to the Debtor, the
documents by which the Debtor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of the Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).
     (f) “Pledged Securities” shall have the meaning ascribed to such term in
Section 4(i).
     (g) “UCC” means the Uniform Commercial Code of the State of New York and/or
any other applicable law of any state or states which have jurisdiction with
respect to all, or any portion of, the Collateral or this Agreement, from time
to time. It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein, and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.
     2. Grant of Security Interest in Collateral. As an inducement for the
Secured Party to extend the loans as evidenced by the Notes and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, the Debtor hereby unconditionally and irrevocably
pledges, grants and hypothecates to the Secured Party a security interest in and
to, a lien upon, and a right of set-off against, all of its right, title and
interest of whatsoever kind and nature in and to the Collateral (a “Security
Interest” and collectively, the “Security Interests”).

 



--------------------------------------------------------------------------------



 



     3. Delivery of Certain Collateral. Contemporaneously with or prior to the
execution of this Agreement, the Debtor shall deliver or cause to be delivered
to the Secured Party (a) any and all certificates and other instruments
representing or evidencing the Pledged Securities, and (b) any and all
certificates and other instruments or documents representing any of the other
Collateral, in each case, together with all Necessary Endorsements; provided
that the certificates and instruments representing the Ordinary Shares of
Cardiosonix, Ltd. shall be delivered to the Secured Party within thirty
(30) days of the execution of this Agreement. The Debtor is, contemporaneously
with the execution hereof, delivering to the Secured Party, or has previously
delivered to the Secured Party, a true and correct copy of each Organizational
Document governing any of the Pledged Securities.
     4. Representations, Warranties, Covenants and Agreements of the Debtor.
Except as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Party concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, the
Debtor represents and warrants to, and covenants and agrees with, the Secured
Party as follows:
     (a) The Debtor has the requisite corporate or other power and authority to
enter into this Agreement and otherwise to carry out its obligations hereunder.
The execution, delivery and performance by the Debtor of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Debtor and no further action is required by the Debtor. This
Agreement has been duly executed by the Debtor. This Agreement constitutes the
legal, valid and binding obligation of the Debtor, enforceable against the
Debtor in accordance with its terms except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.
     (b) The Debtor has no place of business or offices where its books of
account and records are kept (other than temporarily at the offices of their
attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. The Debtor owns of record,
subject only to Permitted Encumbrances (as defined in the Purchase Agreement),
the real property where such Collateral is located, as identified on Schedule A.
Except as disclosed on Schedule A, none of such Collateral is in the possession
of any consignee, bailee, warehouseman, agent or processor.
     (c) Except for Permitted Encumbrances (as defined in the Purchase
Agreement) and except as set forth on Schedule B attached hereto, the Debtor is
the sole owner of the Collateral, free and clear of any liens, security
interests, encumbrances, rights or claims, and are fully authorized to grant the
Security Interests. Except with respect to Permitted Encumbrances (as defined in
the Purchase Agreement) and except as set forth on Schedule B attached hereto,
there is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing (other than those that

 



--------------------------------------------------------------------------------



 



will be filed in favor of the Secured Party pursuant to this Agreement) covering
or affecting any of the Collateral. Except with respect to Permitted
Encumbrances (as defined in the Purchase Agreement), except as set forth on
Schedule B attached hereto and except pursuant to this Agreement, as long as
this Agreement shall be in effect, the Debtor shall not execute and shall not
knowingly permit to be on file in any such office or agency any other financing
statement or other similar document or instrument (except to the extent filed or
recorded in favor of the Secured Party pursuant to the terms of this Agreement).
     (d) No written claim has been received by the Debtor that any Collateral or
Debtor’s use of any Collateral violates the rights of any third party. There has
been no adverse decision to the Debtor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Debtor’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of the
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.
     (e) The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its registered office (except when temporarily
kept at the offices of its attorneys or accountants) and its Collateral at the
locations set forth on Schedule A attached hereto and may not relocate such
books of account and records or tangible Collateral unless it delivers to the
Secured Party at least 30 days prior to such relocation (i) written notice of
such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements under the UCC
and other necessary documents have been filed and recorded and other steps have
been taken to perfect the Security Interests to create in favor of the Secured
Party, subject to Permitted Encumbrances (as defined in the Purchase Agreement),
a valid, perfected and continuing perfected first priority lien in the
Collateral.
     (f) This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral, subject only to Permitted Encumbrances (as defined
in the Purchase Agreement), securing the payment and performance of the
Obligations. Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral which may
be perfected by filing UCC financing statements shall have been duly perfected.
Except for the filing of the UCC financing statements referred to in the
immediately following paragraph, the recordation of the Intellectual Property
Security Agreement (as defined below) in the United States Patent and Trademark
Office, and the delivery of the certificates and other instruments provided in
Section 3, no action is necessary to create, perfect or protect the security
interests created hereunder. Without limiting the generality of the foregoing,
except for the filing of said financing statements and the recordation of said
Intellectual Property Security Agreement, no consent of any third parties and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for (i) the execution,
delivery and performance of this Agreement, (ii) the creation or perfection of
the Security Interests created hereunder in the Collateral or (iii) the
enforcement of the rights of the Secured Party hereunder.

 



--------------------------------------------------------------------------------



 



     (g) The Debtor hereby authorizes the Secured Party to file one or more
financing statements under the UCC with respect to the Security Interests with
the proper filing and recording agencies in any jurisdiction deemed proper by
it, which UCC financing statement may describe the collateral as “All assets”,
or otherwise perfect the security interest granted herein.
     (h) The execution, delivery and performance of this Agreement by the Debtor
does not (i) violate any of the provisions of any Organizational Documents of
the Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to the
Debtor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing the Debtor’s debt or otherwise) or other
understanding to which the Debtor is a party or by which any property or asset
of the Debtor is bound or affected. If any, all required consents (including,
without limitation, from stockholders or creditors of the Debtor) necessary for
the Debtor to enter into and perform its obligations hereunder have been
obtained.
     (i) The capital stock and other equity interests listed on Schedule H
hereto (the “Pledged Securities”) represent all of the capital stock and other
equity interests in the subsidiaries of the Company, and represent all capital
stock and other equity interests owned, directly or indirectly, by the Company.
All of the Pledged Securities are validly issued, fully paid and nonassessable,
and the Company is the legal and beneficial owner of the Pledged Securities,
free and clear of any lien, security interest or other encumbrance except for
the security interests created by this Agreement and other Permitted
Encumbrances (as defined in the Purchase Agreement). The Debtor shall cause the
pledge and security interest of the Secured Party to be duly noted in its
corporate books and records.
     (j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.
     (k) Except for Permitted Encumbrances (as defined in the Purchase
Agreement), the Debtor shall at all times maintain the liens and Security
Interests provided for hereunder as valid and perfected first priority liens and
security interests in the Collateral in favor of the Secured Party until this
Agreement and the Security Interests hereunder shall be terminated pursuant to
Section 14 hereof. The Debtor hereby agrees to use commercially reasonable
efforts to defend the same against the claims of any and all persons and
entities and to safeguard and protect all Collateral for the account of the
Secured Party. At the reasonable request of the Secured Party, the Debtor will
sign and deliver to the Secured Party at any time or from time to time one or
more financing statements pursuant to the UCC in form reasonably satisfactory to
the Secured Party and

 



--------------------------------------------------------------------------------



 



will pay the cost of filing the same in all public offices wherever filing is
necessary to effect the rights and obligations provided for herein. Without
limiting the generality of the foregoing, the Debtor shall pay all fees, taxes
and other amounts necessary to maintain the Collateral and the Security
Interests hereunder, and the Debtor shall obtain and furnish to the Secured
Party from time to time, upon demand, such releases and/or subordinations of
claims and liens which may be required to maintain in accordance with this
Agreement the priority of the Security Interests hereunder.
     (l) Except for Permitted Encumbrances (as defined in the Purchase
Agreement), the Debtor will not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral (except for
non-exclusive licenses granted by the Debtor in its ordinary course of business
and sales of inventory by the Debtor in its ordinary course of business) without
the prior written consent of the Secured Party.
     (m) The Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order (subject to ordinary
wear and tear) and shall not operate or locate any such Collateral (or cause to
be operated or located) in any area excluded from insurance coverage.
     (n) The Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof.
     (o) The Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any material adverse
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’s
security interest therein.
     (p) The Debtor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time reasonably request as
necessary to perfect, protect or enforce the Secured Party’s security interest
in the Collateral including, without limitation, the execution and delivery of a
separate security agreement with respect to the Debtor’s Intellectual Property
(“Intellectual Property Security Agreement”) to be delivered on the date hereof,
in which the Secured Party has been granted a security interest hereunder,
substantially in a form reasonably acceptable to the Secured Party, which
Intellectual Property Security Agreement, other than as stated therein, shall be
subject to all of the terms and conditions hereof.
     (q) The Debtor shall permit the Secured Party and its representatives and
agents access to inspect the Collateral during normal business hours, upon
reasonable

 



--------------------------------------------------------------------------------



 



prior written notice, and to make copies of records pertaining to the Collateral
as may be reasonably requested by the Secured Party from time to time, subject
to such persons executing a confidentiality agreement in a form reasonably
requested by Debtor.
     (r) The Debtor shall take all commercially reasonable steps to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.
     (s) The Debtor shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Debtor that would have a material adverse effect on the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Party hereunder.
     (t) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.
     (u) The Debtor shall at all times preserve and keep in full force and
effect its valid existence and good standing and any rights and franchises
material to its businesses.
     (v) The Debtor will not change its name, type of organization, jurisdiction
of organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days’ prior written notice to the Secured Party of such
change and, at the time of such written notification, the Debtor provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.
     (w) Except in the ordinary course of business and except for Permitted
Encumbrances (as defined in the Purchase Agreement), the Debtor may not consign
any of its Inventory or sell any of its Inventory on bill and hold, sale or
return, sale on approval, or other conditional terms of sale without the consent
of the Secured Party, which shall not be unreasonably withheld.
     (x) The Debtor may not relocate its chief executive office to a new
location without providing 30 days’ prior written notification thereof to the
Secured Party and so long as, at the time of such written notification, the
Debtor provides any financing statements or fixture filings necessary to perfect
and continue the perfection of the Security Interests granted and evidenced by
this Agreement.
     (y) The Debtor was organized and remains organized solely under the laws of
the state set forth next to the Debtor’s name in Schedule D attached hereto,
which Schedule D sets forth the Debtor’s organizational identification number
or, if the Debtor does not have one, states that one does not exist.

 



--------------------------------------------------------------------------------



 



     (z) (i) The actual name of the Debtor is the name set forth in Schedule D
attached hereto; (ii) the Debtor has no trade names except as set forth on
Schedule E attached hereto; (iii) the Debtor has not used any name other than
that stated in the preamble hereto or as set forth on Schedule E for the
preceding five years; and (iv) no entity has merged into the Debtor or been
acquired by the Debtor within the past five years except as set forth on
Schedule E.
     (aa) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to the Secured Party.
     (bb) The Debtor, in its capacity as issuer, hereby agrees to comply with
any and all reasonable orders and instructions of Secured Party regarding the
Pledged Interests consistent with the terms of this Agreement without the
further consent of the Debtor as contemplated by Section 8-106 (or any successor
section) of the UCC. Further, the Debtor agrees that it shall not enter into a
similar agreement (or one that would confer “control” within the meaning of
Article 8 of the UCC) with any other person or entity.
     (cc) The Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Secured Party, or, if such delivery is not
commercially reasonable, then to cause such tangible chattel paper to contain a
legend noting that it is subject to the security interest created by this
Agreement. To the extent that any Collateral consists of electronic chattel
paper, the applicable Debtor shall cause the underlying chattel paper to be
“marked” within the meaning of Section 9-105 of the UCC (or successor section
thereto).
     (dd) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall cause such an account control agreement,
in form and substance in each case reasonably satisfactory to the Secured Party,
to be entered into and delivered to the Secured Party.
     (ee) To the extent that any Collateral consists of letter-of-credit rights,
the applicable Debtor shall endeavor to cause the issuer of each underlying
letter of credit to consent to an assignment of the proceeds thereof to the
Secured Party.
     (ff) To the extent that any Collateral is in the possession of any third
party, the applicable Debtor shall join with the Secured Party in notifying such
third party of the Secured Party’s security interest in such Collateral and
shall endeavor to obtain an acknowledgement and agreement from such third party
with respect to the Collateral, in form and substance reasonably satisfactory to
the Secured Party.
     (gg) If the Debtor shall at any time hold or acquire a commercial tort
claim, the Debtor shall promptly notify the Secured Party in a writing signed by
the Debtor of the particulars thereof and grant to the Secured Party in such
writing a security interest

 



--------------------------------------------------------------------------------



 



therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the Secured
Party.
     (hh) The Debtor shall promptly provide written notice to the Secured Party
of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to the Secured Party an assignment of claims for such
accounts and cooperate with the Secured Party in taking any other steps required
under the Federal Assignment of Claims Act or any similar foreign, federal,
state or local statute or rule to perfect or continue the perfected status of
the Security Interests in such accounts and proceeds thereof.
     (ii) [Reserved].
     (jj) [Reserved].
     (kk) The Debtor shall cause each issuer of Pledged Securities to register
the pledge of the applicable Pledged Securities in the name of the Secured Party
on the books of such issuer. Further, except with respect to certificated
securities delivered to the Secured Party, the Debtor shall endeavor to deliver
to the Secured Party an acknowledgement of pledge (which, where appropriate,
shall comply with the requirements of the relevant UCC with respect to
perfection by registration) signed by the issuer of the applicable Pledged
Securities, which acknowledgement shall confirm that: (a) it has registered the
pledge on its books and records; and (b) at any time directed by the Secured
Party during the continuation of an Event of Default, such issuer will transfer
the record ownership of such Pledged Securities into the name of any designee of
the Secured Party, will take such steps as may be necessary to effect the
transfer, and will comply with all other reasonable instructions of the Secured
Party regarding such Pledged Securities without the further consent of the
applicable Debtor. So long as no Event of Default is uncured and continuing, the
Debtor shall have the right to vote the Pledged Securities in all matters
presented to the stockholders of the Pledged Securities for vote thereon,
provided that the Debtor shall vote the Pledged Securities so as to comply with
the covenants and agreements of the Debtor set forth in the Notes and the
Transaction Documents.
     (ll) In the event that, upon an occurrence of an Event of Default, the
Secured Party shall sell all or any of the Pledged Securities to another party
or parties (herein called the “Transferee”) or shall purchase or retain all or
any of the Pledged Securities, the Debtor shall, to the extent applicable:
(i) deliver to the Secured Party or the Transferee, as the case may be, the
articles of incorporation, bylaws, minute books, stock certificate books,
corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtor and its direct and indirect subsidiaries;
(ii) use its commercially reasonable efforts to obtain resignations of the
persons then serving as officers and directors of the Debtor and its direct and
indirect subsidiaries, if so requested by the Secured Party; and (iii) use its
commercially reasonable efforts to obtain any approvals

 



--------------------------------------------------------------------------------



 



that are required by any governmental or regulatory body in order to permit the
sale of the Pledged Securities to the Transferee or the purchase or retention of
the Pledged Securities by the Secured Party and allow the Transferee or Secured
Party to continue the business of the Debtor and its direct and indirect
subsidiaries.
     (mm) Without limiting the generality of the other obligations of the Debtor
hereunder, the Debtor shall promptly (i) cause to be registered at the United
States Copyright Office all of its material copyrights, (ii) cause the security
interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Secured Party notice whenever it acquires (whether absolutely or by license)
or creates any additional material Intellectual Property.
     (nn) The Debtor will from time to time, at the sole expense of the Debtor,
promptly execute and deliver all such further instruments and documents, and
take all such further action as may be necessary or desirable, or as the Secured
Party may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Secured
Party to exercise and enforce its rights and remedies hereunder and with respect
to any Collateral or to otherwise carry out the purposes of this Agreement.
     (oo) Schedule F attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by the Debtor as of the date hereof. Schedule F lists all
material licenses in favor of the Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof. All material patents and
trademarks of the Debtor have been duly recorded at the United States Patent and
Trademark Office and all material copyrights of the Debtor have been duly
recorded at the United States Copyright Office.
     (pp) Except as set forth on Schedule G attached hereto, none of the account
debtors or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar foreign, federal, state or local statute or rule in respect of such
Collateral.
     5. Effect of Pledge on Certain Rights. If any of the Collateral subject to
this Agreement consists of nonvoting equity or ownership interests (regardless
of class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of the Secured
Party’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which the Debtor is subject or to
which the Debtor is party.
     6. Defaults. The following events shall be “Events of Default”:

 



--------------------------------------------------------------------------------



 



     (a) The occurrence of an Event of Default (as defined in the Notes) under
any of the Notes;
     (b) Any representation or warranty of the Debtor in this Agreement shall
prove to have been incorrect in any material respect when made; or
     (c) The failure by the Debtor to observe or perform any of its obligations
hereunder for five (5) business days after delivery to the Debtor of notice of
such failure by or on behalf of the Secured Party unless such default is capable
of cure but cannot be cured within such time frame and the Debtor is using best
efforts to cure same in a timely fashion.
     7. Duty To Hold In Trust.
     (a) Upon the occurrence and during the continuance of any Event of Default,
the Debtor shall, upon receipt of any revenue, income, dividend, interest or
other sums subject to the Security Interests, whether payable pursuant to the
Notes or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Party and shall forthwith endorse and transfer any such sums or
instruments, or both, to the Secured Party.
     (b) If the Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of the Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), the Debtor agrees to (i) accept the same as the agent of the Secured
Party; (ii) hold the same in trust on behalf of and for the benefit of the
Secured Party; and (iii) deliver any and all certificates or instruments
evidencing the same to the Secured Party on or before the close of business on
the fifth business day following the receipt thereof by the Debtor, in the exact
form received together with the Necessary Endorsements, to be held by the
Secured Party subject to the terms of this Agreement as Collateral.
     8. Rights and Remedies Upon Default.
     (a) Upon the occurrence of any Event of Default and at any time thereafter,
the Secured Party shall have the right to exercise all of the remedies conferred
hereunder and under the Notes, and the Secured Party shall have all the rights
and remedies of a secured party under the UCC, including without limitation, the
following rights and powers:
     (i) The Secured Party shall have the right to take possession of the
Collateral and, for that purpose, enter by reasonable means, with the aid and

 



--------------------------------------------------------------------------------



 



assistance of any person, any premises where the Collateral, or any part
thereof, is or may be placed and remove the same, and the Debtor shall assemble
the Collateral and make it available to the Secured Party at places which the
Secured Party shall reasonably select, whether at the Debtor’s premises or
elsewhere, and make reasonably available to the Secured Party, without rent, all
of the Debtor’s premises and facilities for the purpose of the Secured Party
taking possession of, removing or putting the Collateral in saleable or
disposable form.
     (ii) Upon written notice to the Debtor by the Secured Party, all rights of
the Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of the Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, the Secured Party shall have the right to
receive any interest, cash dividends or other payments on the Collateral and, at
the option of the Secured Party, to exercise in the Secured Party’s discretion
all voting rights pertaining thereto. Without limiting the generality of the
foregoing, the Secured Party shall have the right (but not the obligation) to
exercise all rights with respect to the Collateral as if it were the sole and
absolute owner thereof, including, without limitation, to vote and/or to
exchange, at its sole discretion, any or all of the Collateral in connection
with a merger, reorganization, consolidation, recapitalization or other
readjustment concerning or involving the Collateral or the Debtor or any of its
direct or indirect subsidiaries.
     (iii) The Secured Party shall have the right to operate the business of the
Debtor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon
commercially reasonable terms and conditions Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party, may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Debtor, which are hereby waived and released.
     (iv) The Secured Party shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Secured Party, and to enforce the Debtor’s rights
against such account debtors and obligors.
     (v) The Secured Party, may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Party, or its designee.
     (vi) The Secured Party may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of the Debtor at the United States

 



--------------------------------------------------------------------------------



 



Patent and Trademark Office and/or Copyright Office into the name of the Secured
Party or any designee or any purchaser of any Collateral, subject to the terms
of the Intellectual Property Security Agreement.
     (b) The Secured Party shall comply with any applicable law in connection
with a disposition of Collateral and such compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.
The Secured Party may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Secured Party sells any of the
Collateral on credit, the Debtor will only be credited with payments actually
made by the purchaser. In addition, the Debtor waives any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Secured Party’s rights and remedies hereunder, including, without limitation,
its right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.
     (c) For the purpose of enabling the Secured Party to further exercise
rights and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, the Debtor hereby grants to the Secured Party, an irrevocable,
nonexclusive license to use, license or sublicense following an Event of
Default, any Intellectual Property now owned or hereafter acquired by the
Debtor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.
     9. Applications of Proceeds. The proceeds of any such sale, lease, license,
sublicense or other disposition of the Collateral hereunder or from payments
made on account of any insurance policy insuring any portion of the Collateral
shall be applied first, to the reasonable expenses of the Secured Party incurred
in retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
reasonably incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Secured Party in
enforcing the Secured Party’s rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations, and to the payment of any other amounts required by applicable
law, after which the Secured Party shall pay to the applicable Debtor any
surplus proceeds. If, upon the sale, license or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Secured Party is legally entitled, the Debtor will be liable for the
deficiency, together with interest thereon, at the default rate set forth in the
Notes (the “Default Rate”), and the reasonable fees of any attorneys employed by
the Secured Party to collect such deficiency. To the extent permitted by
applicable law, the Debtor waives all claims, damages and demands against the
Secured Party arising out of the repossession, removal, retention or sale of the
Collateral, unless due solely to the gross negligence or willful misconduct of
the Secured Party as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.
     10. Securities Law Provision. The Debtor recognizes that the Secured Party
may be limited in its ability to effect a sale to the public of all or part of
the Pledged Securities by reason of certain prohibitions in the Securities Act
of 1933, as amended, or other federal or state

 



--------------------------------------------------------------------------------



 



securities laws (collectively, the “Securities Laws”), and may be compelled to
resort to one or more sales to a restricted group of purchasers who may be
required to agree to acquire the Pledged Securities for their own account, for
investment and not with a view to the distribution or resale thereof. The Debtor
agrees that sales so made may be at prices and on terms less favorable than if
the Pledged Securities were sold to the public, and that the Secured Party has
no obligation to delay the sale of any Pledged Securities for the period of time
necessary to register the Pledged Securities for sale to the public under the
Securities Laws. The Debtor shall cooperate with the Secured Party in its
reasonable attempt to satisfy any requirements under the Securities Laws
(including, without limitation, registration thereunder if reasonably requested
by the Secured Party) applicable to the sale of the Pledged Securities by the
Secured Party.
     11. Costs and Expenses. The Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Party. The Debtor shall also pay all other
claims and charges which would, if unpaid, be reasonably likely to prejudice,
imperil or otherwise affect the Collateral or the Security Interests therein.
The Debtor will also, upon demand, pay to the Secured Party the amount of any
and all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, which the Secured Party, may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement of any of the rights of
the Secured Party under the Notes or other Transaction Documents. Until so paid,
any fees payable hereunder shall be added to the principal amount of the Notes
and shall bear interest at the Default Rate.
     12. Responsibility for Collateral. The Debtor assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) in no event shall the Secured
Party (i) have any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) have any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) the Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by the Debtor thereunder. The Secured Party shall not have any
obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by the Secured Party of any payment
relating to any of the Collateral, nor shall the Secured Party be obligated in
any manner to perform any of the obligations of the Debtor under or pursuant to
any such contract or agreement, to make inquiry as to the nature or sufficiency
of any payment received by the Secured Party in respect of the Collateral or as
to the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times.
     13. Security Interests Absolute. All rights and all obligations of the
parties hereunder, shall be absolute and unconditional, irrespective of: (a) any
lack of validity or

 



--------------------------------------------------------------------------------



 



enforceability of this Agreement, the Notes or any agreement entered into in
connection with the foregoing, or any portion hereof or thereof; (b) any change
in the time, manner or place of payment or performance of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Notes or any other agreement entered into in
connection with the foregoing; (c) any exchange, release or nonperfection of any
of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guarantee, or any other
security, for all or any of the Obligations; (d) any action by the Secured Party
to obtain, adjust, settle and cancel in its reasonable discretion any insurance
claims or matters made or arising in connection with the Collateral; or (e) any
other circumstance which might otherwise constitute any legal or equitable
defense available to the Debtor, or a discharge of all or any part of the
Security Interests granted hereby. Until the Obligations shall have been paid
and performed in full, the rights of the Secured Party shall continue even if
the Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. The Debtor expressly waives
presentment, protest, notice of protest, demand, notice of nonpayment and demand
for performance. In the event that at any time any transfer of any Collateral or
any payment received by the Secured Party hereunder shall be deemed by final
order of a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under the bankruptcy or insolvency laws of the United
States, or shall be deemed to be otherwise due to any party other than the
Secured Party, then, in any such event and to the extent thereof, the Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. The Debtor waives all right
to require the Secured Party to proceed against any other person or entity or to
apply any Collateral which the Secured Party may hold at any time, or to marshal
assets, or to pursue any other remedy. The Debtor hereby waives any defense
arising by reason of the application of the statute of limitations of the
obligations secured hereby.
     14. Term of Agreement. This Agreement and the Security Interests shall
terminate on the date on which all payments under the Notes have been
indefeasibly paid in full or the Notes have been fully converted and all other
Obligations arising thereunder or hereunder (other than contingent
indemnification obligations) have been paid or discharged.
     15. Power of Attorney; Further Assurances.
     (a) The Debtor authorizes the Secured Party, and does hereby make,
constitute and appoint the Secured Party and its officers, agents, successors or
assigns with full power of substitution, as the Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Secured Party or the Debtor,
to, after the occurrence and during the continuance of an Event of Default,
(i) endorse any note, checks, drafts, money orders or other instruments of
payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Party; (ii) to sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security

 



--------------------------------------------------------------------------------



 



interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; (v) to transfer any
Intellectual Property or provide licenses respecting any Intellectual Property;
and (vi) generally, at the option of the Secured Party, and at the expense of
the Debtor, at any time, or from time to time, to execute and deliver any and
all documents and instruments and to do all acts and things which the Secured
Party reasonably deems necessary to protect, preserve and realize upon the
Collateral and the Security Interests granted therein in order to effect the
intent of this Agreement and the Notes all as fully and effectually as the
Debtor might or could do; and the Debtor hereby ratifies all that said attorney
shall lawfully do or cause to be done by virtue hereof. This power of attorney
is coupled with an interest and shall be irrevocable for the term of this
Agreement and thereafter as long as any of the Obligations shall be outstanding.
The designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which the Debtor is subject or to which the Debtor is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, the Secured Party is specifically
authorized to execute and file any applications for or instruments of transfer
and assignment of any patents, trademarks, copyrights or other Intellectual
Property with the United States Patent and Trademark Office and the United
States Copyright Office.
     (b) On a continuing basis, the Debtor will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule C attached hereto, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Secured Party, to perfect the Security Interests
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Secured Party the grant or
perfection of a perfected security interest in all the Collateral under the UCC.
     (c) The Debtor hereby irrevocably appoints the Secured Party as the
Debtor’s attorney-in-fact, with full authority in the place and stead of the
Debtor and in the name of the Debtor, from time to time in the Secured Party’s
discretion, to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Debtor where permitted by law, which
financing statements may (but need not) describe the Collateral as “all assets”
or “all personal property” or words of like import, and ratifies all such
actions taken by the Secured Party. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding.
     16. Notices. Any demand upon or notice to the Debtor hereunder shall be
effective when delivered by hand or when properly deposited in the mails postage
prepaid, or sent by telex, answerback received, or electronic facsimile
transmission, receipt acknowledged, or

 



--------------------------------------------------------------------------------



 



delivered to a telegraph company or overnight courier, in each case addressed to
the Debtor at the address shown below or such other address as the Debtor may
advise the Secured Party in writing. Any notice by the Debtor to the Secured
Party shall be given as aforesaid, addressed to the Secured Party at the address
shown below or such other address as the Secured Party may advise the Debtor in
writing.

         
Secured Party:
  Platinum Montaur Life Sciences, LLC  
 
  152 West 57th Street, 54th Floor  
 
  New York, NY 10019  
 
  Fax:
 
     
Debtor:
  Neoprobe Corporation  
 
  425 Metro Place North  
 
  Dublin, Ohio  
 
  Fax: (614) 793-7520

     17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.
     18. Miscellaneous.
     (a) No course of dealing between the Debtor and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Notes shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
     (b) All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.
     (c) This Agreement, together with the exhibits and schedules hereto, the
Notes and the related agreements contemplated hereby and thereby contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtor and the Secured
Party or, in the case of a waiver, by the party against whom enforcement of any
such waived provision is sought.

 



--------------------------------------------------------------------------------



 



     (d) If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
     (e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
     (f) This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Company may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Secured Party (other than by merger). The Secured Party may
assign any or all of its rights under this Agreement to any Person to whom the
Secured Party assigns or transfers any Securities, provided such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of this Agreement that apply to the “Secured Party.”
     (g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.
     (h) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. The Debtor agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement, the other Transaction Documents and
the Notes (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, partners, members, employees or agents) may
be brought in the Courts of New York County, New York or of the United States of
America for the Southern District of New York and hereby expressly submits to
the personal jurisdiction and venue of such courts for the purposes thereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum. Each of the Debtor and the Secured Party hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, at the address in effect for
notices to it under the Purchase

 



--------------------------------------------------------------------------------



 



Agreement, such service to become effective 10 days after such mailing. Nothing
in this Section 5.9 shall affect or limit any right to serve process in any
other manner permitted by law. Each of the Debtor and the Secured Party hereby
agree that the prevailing party in any suit, action or proceeding arising out of
or relating to this Agreement shall be entitled to reimbursement for reasonable
legal fees from the non-prevailing party. The Debtor and the Secured Party
hereby waive all rights to trial by jury.
     (i) This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
     (j) [Intentionally omitted].
     (k) The Debtor shall indemnify, reimburse and hold harmless the Secured
Party and its partners, members, shareholders, officers, directors, employees
and agents (and any other persons with other titles that have similar functions)
(collectively, “Indemnitees”) from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the Collateral, except any such losses, claims, liabilities, damages, penalties,
suits, costs and expenses which result from the gross negligence or willful
misconduct of the Indemnitee as determined by a final, nonappealable decision of
a court of competent jurisdiction. This indemnification provision is in addition
to, and not in limitation of, any other indemnification provision in the Notes,
the Transaction Documents or any other agreement, instrument or other document
executed or delivered in connection herewith or therewith.
     (l) Nothing in this Agreement shall be construed to subject the Secured
Party to liability as a partner in the Debtor or any of its direct or indirect
subsidiaries that is a partnership or as a member in any of its direct or
indirect subsidiaries that is a limited liability company, nor shall the Secured
Party be deemed to have assumed any obligations under any partnership agreement
or limited liability company agreement, as applicable, of the Debtor or any of
its direct or indirect subsidiaries or otherwise, unless and until the Secured
Party exercises its right to be substituted for the Debtor as a partner or
member, as applicable, pursuant hereto.
     (m) To the extent that the grant of the security interest in the Collateral
and the enforcement of the terms hereof require the consent, approval or action
of any partner or member, as applicable, of the Debtor or any direct or indirect
subsidiary of the Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtor hereby grants such consent and approval and
waives any such noncompliance with the terms of said documents.
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
to be duly executed on the day and year first above written.

            DEBTOR:

NEOPROBE CORPORATION
      By:   /s/ David C. Bupp         Name:   David C. Bupp        Title:  
President & CEO        PLATINUM MONTAUR LIFE SCIENCES, LLC
      By:   /s/ Michael Goldberg         Name:   Michael Goldberg       
Title:   Portfolio Manager   

 